Citation Nr: 9915041	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  86-16 327	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of a gunshot of 
the large intestine.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected residuals of a through and 
through gunshot wound of Muscle Groups XIX and XX.

3.  Entitlement to compensable disability evaluation for a 
service-connected scar secondary to exploratory laparotomy.

4.  Entitlement to a compensable disability evaluation for a 
service-connected scar secondary to colostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had honorable service, for purposes of 
establishing eligibility for VA compensation benefits, from 
November 1964 to October 1966, and from October 1968 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1983 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In 1998 the veteran's claims folder 
was transferred to the jurisdiction of the Nashville, 
Tennessee Regional Ofiice.  The Board entered an appellate 
decision on March 30, 1987, which, in pertinent part, denied 
the veteran's claim for an increased evaluation in excess of 
10 percent for the service-connected residuals of a gunshot 
wound to the colon.

In November 1996, the veteran filed a motion for 
reconsideration of the Board's March 30, 1987 decision.  In 
March 1997, the Board ordered reconsideration of the decision 
only as it applied to the increased rating issue regarding 
the service-connected residuals of a gunshot wound to the 
colon, pursuant to 38 U.S.C.A. § 7103 (West 1991 & Supp. 
1996).  In May 1997, the Board remanded the case to the RO 
for additional evidentiary and procedural development, 
including to schedule the veteran for a VA compensation 
examination.  Following the aforementioned developments, the 
RO confirmed the 10 percent evaluation assigned to the 
residuals of a gunshot wound to the colon in a May 1998 
decision, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7399-7329 (for evaluating resectioning of the colon).  
However, in the same decision, the RO also determined that 
clear and unmistakable error existed with the RO rating 
decision of October 28, 1983, for failure to correctly 
evaluate the service-connected abdominal gunshot wound 
residuals under the Code of Federal Regulations in effect at 
that time.  Specifically, error was found in the October 1983 
decision when the RO characterized the veteran's disability 
as a through and through gunshot wound of the proximal 
descending colon but rated it only for its gastrointestinal 
impairment, even though it applied a Diagnostic Code from the 
schedule appropriate for evaluating penetrating muscle 
injuries.  Additional clear and unmistakable error was also 
found for failure of the RO to grant service connection for 
residual scars of an exploratory laparotomy for closure of 
two abdominal gunshot wounds to the large colon, and for a 
scar due to colostomy.  To rectify the errors, service 
connection was granted for the aforementioned gunshot wound 
residuals.  In the May 1998 decision, a 40 percent evaluation 
was assigned for residuals of a through and through gunshot 
wound of Muscle Groups XIX and XX, pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5319-5320 (the May 1998 decision added 
consideration of the provisions of Diagnostic Code 5320), and 
noncompensable evaluations were respectively assigned for the 
scars secondary to exploratory laparotomy and colostomy, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
case was returned to the Board in October 1998, and the 
veteran now continues his appeal.     

The reconsideration decision, once promulgated, will replace 
the Board's March 30, 1987 decision to the extent indicated 
and will constitute the final decision of the Board in this 
matter.  38 U.S.C.A. § 7103.


REMAND

The Board, in ordering reconsideration, has effectively 
vacated its final decision of March 1987 with regard to the 
increased rating issue for the veteran's service-connected 
residuals of a gunshot wound to his colon.  In view of the 
RO's May 1998 decision, in which it was determined that clear 
and unmistakable error existed in the October 1983 RO 
decision with respect to the residuals of the veteran's 
abdominal gunshot wound and the evaluations assigned to them, 
the service-connected disorder, residuals of an abdominal 
gunshot wound, which had formerly been rated as a single 
entity, was divided into four separate and individually 
ratable disabilities which are each subject to review by the 
Board, but which require additional due process development 
before such appellate consideration may made.  Specifically, 
in addition to a claim for an increased rating in excess of 
10 percent for the residuals of a gunshot wound to the colon, 
there are included the related issues of entitlement to an 
increased rating in excess of 40 percent for residuals of a 
through and through gunshot wound of Muscle Groups XIX and 
XX, and entitlement to increased (compensable) evaluations 
for scars secondary to exploratory laparotomy and colostomy.  

However, the veteran has not been given appropriate and 
timely notice of the provisions of Diagnostic Code 5320 prior 
to or since the May 1998 RO decision, nor full notice of the 
provisions of Diagnostic Code 5319 since the March 1987 Board 
decision. 

In the course of this appeal, the rating schedule for 
evaluating muscle injuries was amended on July 3, 1997.  
However, the file shows that the RO did not consider the 
applicability of the provisions of both the old and the new 
rating schedule criteria for evaluating the veteran's 
service-connected injuries to Muscle Groups XIX and XX, as 
contained in 38 C.F.R. § 4.73, Diagnostic Codes 5319 and 
5320, respectively, nor did the RO rate the gunshot wound 
residuals using the version of the regulations which are most 
favorable to the veteran's claim for a rating increase.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, in 
order to protect the veteran's right to appellate due 
process, the case should be remanded to the RO so that it may 
address the aforementioned matters in the first instance (See 
Bernard v. Brown, 4 Vet. App. 384 (1993)), and so that the 
veteran may receive proper notice of the applicable laws and 
regulations pertinent to these issues.

Hence, the case is REMANDED to the RO for the following 
developments:

1.  The RO should assure that all 
relevant available records are included 
in the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA compensation examination to 
evaluate his service-connected residuals 
of a gunshot wound to the colon, 
residuals of a through and through 
gunshot wound of Muscle Groups XIX and 
XX, and scars secondary to exploratory 
laparotomy and colostomy.  All other 
indicated tests that the examining 
physician(s) deem appropriate should be 
performed.  The claims folder must be 
made available to the physician(s) for 
review before the examination.  The 
physician(s) should be provided with the 
old and new rating criteria for 
evaluating muscle injuries and asked to 
state the examination findings in terms 
consistent with the old and new rating 
criteria.

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
actions were completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO should take adjudicatory 
action on the veteran's claims for 
increased evaluations for his service-
connected residuals of an abdominal 
gunshot wound.  Specifically, the RO 
should address the issues of entitlement 
to an increased rating in excess of 10 
percent for the residuals of a gunshot 
wound to the colon, entitlement to an 
increased rating in excess of 40 percent 
for residuals of a through and through 
gunshot wound of Muscle Groups XIX and 
XX, entitlement to increased 
(compensable) evaluation for a scar 
secondary to exploratory laparotomy, and 
entitlement to increased (compensable) 
evaluation for a scar secondary to 
colostomy.  The old ratings criteria, as 
well as the provisions of the new 
regulations and ratings criteria for 
muscle injuries, must be considered and 
the version of the regulations which are 
most favorable to the veteran's claims 
must be applied.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  The RO 
decision must include discussion 
regarding its determinations of the 
extent to which the old and new 
regulations may be favorable to the 
veteran.  See DeSousa v. Gober, 10 
Vet.App. 461 (1997).

5.  Thereafter, unless all claims are 
resolved to the satisfaction of the 
appellant, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
notifying them of all the pertinent laws 
and regulations used in the adjudication 
of his claims.  The supplemental 
statement of the case should also address 
both the old and the new rating criteria 
for evaluating muscle injuries.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	E. M. KRENZER	I. S. SHERMAN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	G. H. SHUFELT
			    Member, Board of Veterans' Appeals



			
	N. R. ROBIN	STEVEN L. COHN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	STEPHEN L. WILKINS
			   Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


